Citation Nr: 0832508	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  03-36 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entailment to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by: Mark Lippman, Attorney


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  He received the National Defense Service 
Medal, Vietnam Service Medal and the Vietnam Campaign Medal 
with 60 device, among other citations.  

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which denied service connection for PTSD.  The RO issued a 
notice of the decision in January 2003, and the veteran 
timely filed a Notice of Disagreement (NOD) in April 2003.  
Subsequently, in October 2003 the RO provided a Statement of 
the Case (SOC), and thereafter, in December 2003, the veteran 
timely filed a substantive appeal.  The RO issued 
Supplemental Statements of the Case (SSOCs) in June 2004, 
July 2004 and July 2005.

The veteran initially requested a Travel Board hearing on 
this matter, but subsequently withdrew that request in 
writing in March 2005.  On appeal, in March 2006 the Board 
denied service connection for PTSD.  The veteran thereafter 
timely appealed this adverse decision to the United States 
Court of Appeals for Veterans Claims (Court), which issued an 
order granting a Joint Motion for Remand in December 2006 and 
directing the Board to address "why [VA] did not secure and 
review the history of [the veteran's] unit for possible 
alternative sources of evidence of combat or stressors."  
See Parra v. Nicholson, No. 06-1911 (Dec. 13, 2006) 
(incorporating Joint Motion for Remand, to include pages 3-4) 
(emphasis added).  Thereafter, in September 2007 the Board 
remanded the case for additional development, to include 
providing proper Veterans Claims Assistance Act (VCAA) 
notification and requesting that appropriate records 
depositories conduct a search in an attempt to verify the 
veteran's claimed in-service stressors.  The RO issued an 
SSOC in May 2008.  

The Board finds that the AMC/RO complied with the September 
2007 Remand directive, and therefore the Board may proceed 
with its review of the appeal.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (noting Board's duty to "insure [the 
RO's] compliance" with the terms of its remand orders).





FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision; of the information VA 
failed to provide in a timely fashion, any presumed 
prejudice has been rebutted.

2.	The veteran currently has a diagnosis of PTSD, but he did 
not engage in combat and the record does not contain 
sufficient evidence with which to verify any of the 
veteran's claimed in-service stressors.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2007 and January 2008 letters sent to the veteran 
by the RO adequately apprised him of the information and 
evidence needed to substantiate the claim, and of the 
information these letters failed to provide in a timely 
fashion, any presumed prejudice has been rebutted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R. § 3.159(b)(1) no longer requires that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008).    

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The September 2007 and January 2008 letters from the RO 
satisfy these mandates.  They informed the veteran about the 
type of evidence needed to support his claim, namely, proof 
of: (a) an injury in military service or disease that began 
in or was made worse during military service, or an event in 
service causing injury or disease; (b) a current physical or 
mental disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  These 
correspondences clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  They made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  These letters additionally apprised the 
veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claim.  They also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession, and 
further apprised him of the manner in which VA calculates 
disability ratings and assigns effective dates in accordance 
with Dingess.  The Board thus finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
January 2003 RO decision that is the subject of this appeal 
in its September 2007 and January 2008 letters.  Where such a 
timing error occurred, the Board must presume that the error 
was prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

The Board determines that any presumed prejudice to the 
veteran as a result of the defect in timing has been 
rebutted.  The RO cured this defect by providing complete 
VCAA notice together with readjudication of the claim, as 
demonstrated by the May 2008 SSOC.  Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of notification defect).  The veteran thus was not prejudiced 
by any defect in timing, as "the purpose behind the notice 
has been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, 19 Vet. App. at 
128.          

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, but it did not solicit a 
medical opinion for the purposes of deciding his claim, 
apparently because the RO did not deem such an opinion or 
examination to be "necessary" to render its decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is 
"(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these 4 elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra; 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).    

As explicated below, the veteran's PTSD is not apparent until 
many years post-service.  He did not engage in combat and the 
record does not contain sufficient evidence with which to 
verify any of the veteran's claimed in-service stressors.  
Thus, there is no nexus between a current diagnosis of PTSD 
and any verified incident of service.  Under such 
circumstances, VA has no duty to obtain a medical opinion.  
See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003) (VA has no obligation to provide medical opinion 
pursuant to section 5103A(d) absent competent evidence that 
claimant's disability or symptoms are associated with 
service.  The Board finds that the evidence and information 
of record, in totality, provide the necessary information to 
decide the claim at issue in this appeal.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2007).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.



II. Law & Regulations

a. Service Connection for PTSD
A veteran can receive service connection for a disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Additionally, service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).  

In order for a veteran to establish service connection for 
PTSD he must offer proof of: (1) a current medical diagnosis 
of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that a claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current PTSD symptoms and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); accord Sizemore v. Principi, 18 Vet. 
App. 264, 269 (2004); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  38 C.F.R. § 4.125(a), which governs diagnosis of 
mental disorders, requires a diagnosis to conform to 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) or to be supported by the findings on the examination 
report, and if it does not, the report must be returned to 
the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a).  Where a current diagnosis of PTSD exists, the 
sufficiency of the claimed in-service stressor is presumed, 
however, credible evidence that the claimed in-service 
stressor actually occurred is also required.   Sizemore, 
supra.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); 
accord Stone v. Nicholson, 480 F.3d 1111, 1113 (Fed. Cir. 
2007) (noting that "in order for a veteran to be able to 
show service-connection for an injury using only lay 
evidence, the veteran must have engaged in combat with the 
enemy"); Sizemore, 18 Vet. App. at 270.  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires that a veteran personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99; accord Sizemore, supra, at 272.  This may 
be established through "recognized military citations or 
other supportive evidence."  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993). 

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is unrelated to combat, then the 
veteran's testimony alone does not suffice to establish the 
occurrence of the alleged stressor; instead, the veteran must 
corroborate his testimony by credible supporting evidence.  
See Stone, 480 F.3d at 1114 (finding no error in Board 
determination that a non-combat veteran's "own statements 
cannot serve as 'corroboration' of the facts contained in 
those statements"); Sizemore, 18 Vet. App. at 270; Cohen, 10 
Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 396 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Because the question of whether the veteran was exposed to a 
stressor in service is a factual one, VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992); accord Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (noting that the Board is not bound to 
accept a veteran's uncorroborated account of his active 
service experiences or medical opinions based on those 
accounts).  Corroboration of every detail of a claimed 
stressor, including personal participation, is not required, 
and independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002); see also Suozzi v. Brown, 10. Vet. App. 307, 310-311 
(1997).  In addition, any service department records must 
support, not contradict, the veteran's testimony regarding 
the non-combat stressor.  Doran, 6 Vet. App. at 289.

b. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 

a. Factual Background
The veteran's June 1965 Report of Medical Examination for 
Pre-Induction reflects a normal psychiatric evaluation.

As reflected in his September 1967 Report of Medical 
Examination for Separation, the veteran again received a 
normal psychiatric assessment.  In his companion Report of 
Medical History for Separation, the veteran indicated that he 
was in good health and further conveyed that he had not 
experienced depression or excessive worry, or nervous trouble 
of any sort.  His DD-214 indicates that he served with the 
483D HD Svc. Co. 206, Ses. Bn.   

As recounted in an April 2002 VA psychiatric report, the 
veteran had indicated that he saw mortar attacks, was shot at 
and shelled in his bunker by a sniper, and accidentally saw 
dead soldiers in a mortuary.  

In June 2002 the RO requested the veteran's entire personnel 
file.  

During his July 2002 Mental Status Evaluation, in his January 
2003 statement, and during his March 2004 Decision Review 
Officer (DRO) hearing, the veteran offered similar accounts, 
noting that the sniper fire had occurred near a rubber 
plantation near the City of Tay Ninh.  See DRO Hearing 
Transcript at 2-3.  He also affirmed that his unit returned 
fire, but that he never shot his weapon.  He further 
indicated   that five soldiers were wounded although he did 
not provide the names of any of these individuals.        

In a May 2005 statement the veteran's mother described how 
the veteran had changed after his return from Vietnam.  He no 
longer had friends and did not talk about his dreams and 
goals.    

In June 2005 the veteran provided print-outs, which conveyed 
that a service member, "G.A.I.," had received the Medal of 
Honor because he had been mortally wounded in Vietnam.  He 
also indicated that he had known this soldier and that his 
mother had informed the veteran of his death.  He described 
experiencing "rocket and mortar attacks" as well as 
artillery fire in direct support of the 196th Light Infantry 
Unit.   

As reflected in numerous VA medical records, and those most 
recently dated August 2005 and September 2005, the veteran 
has received a diagnosis of PTSD.  

b. Discussion
The Board determines that the preponderance of the evidence 
weighs against the veteran's claim for service connection for 
PTSD.  The veteran's service records are negative of any 
complaint of, treatment for or diagnosis of a psychiatric 
disorder, to include PTSD.  There is medical evidence of a 
current diagnosis of PTSD, which satisfies the "current 
disability" requirement needed to establish his claim.  
However, the service personnel records show that, while the 
veteran had active duty in Vietnam, he did not receive any 
medals or decorations evincing combat duty.  According to the 
veteran's DD-214, his military occupational specialty (MOS) 
was 43J20 or clothing textile repairman.  Accordingly, the 
central question here is whether the record verifies a 
claimed in-service stressor upon which a diagnosis of PTSD 
was based.  

The veteran has offered only general descriptions of in-
service stressful events that lack sufficient detail to 
enable the RO to conduct a meaningful search of records that 
could corroborate the occurrence of these alleged stressors.  
See Cohen v. Brown, 10 Vet. App. 128, 149-50 (1997) (finding 
no error "with respect to the Board's findings of a lack of 
confirmation of the other alleged stressors" when veteran 
provided only anecdotal accounts of the claimed in-service 
stressors).  That is, despite the RO's attempts to obtain 
clarification as to approximate dates and locations of the 
claimed stressors in its September 2007 and January 2008 
letters, the latter pursuant to a Board remand, the veteran 
has remained silent and otherwise had failed to provide such 
necessary information.  As the Court has observed, 
"[c]orresponding to VA's duty to assist the veteran in 
obtaining information is a duty on the part of the veteran to 
cooperate with VA in developing a claim. . . . VA's duty must 
be understood as a duty to assist the veteran in developing 
his claim, rather than a duty on the part of VA to develop 
the entire claim with the veteran performing a passive 
role."  Turk v. Peake, 21 Vet. App. 565, 568 (2008); accord 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that 
"[t]he duty to assist is not always a one-way street" and 
that "[i]f a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.").  With respect to the veteran's allegation of 
seeing dead soldiers in a mortuary, generally anecdotal 
incidents such as the event alleged by the veteran cannot be 
researched effectively, the Board has no method of confirming 
that they in fact occurred.  See 38 C.F.R. § 3.159(c)(2)(i) 
(2007); Cohen, supra.  As to the other alleged stressors, as 
noted above, VA cannot verify them without adequate detail.  

In addition, while the Board acknowledges the statement 
offered by the veteran's mother as to her observations that 
the veteran changed upon his separation from service, as a 
layperson, she is not competent to provide a medical opinion 
about the diagnosis or causation of her son's PTSD.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996); Espititu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  While the veteran's mother is 
certainly competent to describe behavior that she observed 
within her personal knowledge, without an indication in the 
record that she has had the relevant medical training, she is 
not competent to provide an opinion on whether the veteran 
suffered from PTSD immediately after his service discharge or 
whether any etiological relationship exists between this 
disorder and his active service or any incident thereof.  As 
a result, her assertions are not probative to the critical 
issue in this case of what caused the veteran's PTSD.                

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  As the evidence weighs against 
the claim, the benefit of the doubt doctrine does not apply 
to the instant case.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  Accordingly, 
service connection for PTSD is not warranted.


                                                           
ORDER

Service connection for PTSD is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


